     Case 18-34214-bjh11 Doc 115 Filed 06/14/19          Entered 06/14/19 10:14:22      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed June 14, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     In re:                                         §
                                                    §
     NOBLE REY BREWING CO., LLC,                    §   CASE NO. 18-34214-BJH-11
                                                    §
               Debtor.                              §

              ORDER DENYING DEBTOR'S MOTION TO ASSUME AND ASSIGN LEASE

               On June 7 and 11, 2019 came on for hearing the Debtor's Motion to Assume and Assign

     Lease (the "Motion") [Docket No. 66] and the Amended Objection to the Motion filed by DF

     Market 2, LLC (the "Objection") [Docket No. 92]. After considering the pleadings, the evidence

     presented, and the argument of counsel, the Court finds for the reasons stated on the record on

     June 12, 2019 that the Objection should be sustained and the Motion should be denied. It is

     therefore

               ORDERED that the Motion is hereby DENIED.

                                        ### END OF ORDER ###




     ORDER DENYING DEBTOR'S MOTION TO ASSUME AND ASSIGN LEASE – Page 1
Case 18-34214-bjh11 Doc 115 Filed 06/14/19   Entered 06/14/19 10:14:22   Page 2 of 2




 Submitted by:

 David W. Elmquist (SBT #06591300)
 REED & ELMQUIST, P.C.
 501 N. College Street
 Waxahachie, TX 75165
 (972) 938-7339
 (972) 923-0430 (fax)
 E-mail: delmquist@bcylawyers.com

 ATTORNEYS FOR DF MARKET 2, LLC




ORDER DENYING DEBTOR'S MOTION TO ASSUME AND ASSIGN LEASE – Page 2
